Citation Nr: 1641737	
Decision Date: 10/27/16    Archive Date: 11/08/16

DOCKET NO.  00-21 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to rating in excess of 20 percent from May 10, 2000, to December 6, 2011, in excess of 40 percent thereafter for lower back disability, to include entitlement to a total rating based on individual unemployability due to the lower back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from November 1979 to March 1988.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2000 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In September 2000 the Veteran and his spouse testified at a hearing at the RO before a Hearing Officer.  A transcript of the hearing is of record.  Jurisdiction over the case was subsequently transferred to the RO in Pittsburgh, Pennsylvania.

The August 2000 rating decision, in pertinent part, continued a 10 percent rating for the Veteran's service-connected lower back disability.  In a March 2006 decision, the Board granted an increased rating of 20 percent.  This rating was made effective as of May 10, 2000, by a March 2006 rating decision.  Meanwhile, the Veteran appealed the March 2006 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2008, the Court vacated the March 2006 Board decision to the extent that it denied a rating in excess of 20 percent, and remanded the case for action consistent with the Court's order, to specifically include consideration of the propriety of an extra-schedular rating.  

In October 2009, the Board remanded the increased rating claim to the Agency of Original Jurisdiction (AOJ) for further development and adjudicative action.  

The record before the Board consists of paper claims files and electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   



REMAND

While this case was in remand status, the RO issued a June 2013 rating decision increasing the rating for the Veteran's lower back disability to 40 percent, effective December 7, 2011.  In subsequent statements, the Veteran has made it clear that this did not satisfy his appeal.  Never the less, the RO issued a statement of the case on the issue of entitlement to an earlier effective date for the 40 percent rating rather than a supplemental statement of the case addressing the rating for the lower back disability from 2000 to the present.  Moreover, it did not ensure that all development directed in the prior remand has been completed. 

It is also clear that for part of the rating period on appeal the Veteran is contending that he was unemployable due to his service-connected lower back disability.  The record does not reflect that the RO has addressed this component of the Veteran's claim for an increased rating for the lower back disability.

The Board further notes that in a VA Form 9 submitted in August 2014, the Veteran requested a hearing before a Veterans Law Judge, sitting at the RO.  On an August 2015 phone call, the Veteran confirmed his desire for a Travel Board hearing, and requested that it be scheduled at the Detroit, Michigan RO as that location was closest to him.  However, that hearing has yet to be scheduled.  

In light of these circumstances, this case is REMANDED to the Agency of Original Jurisdiction for the following actions.

1.  Ensure that all development ordered in the prior remand has been completed.

2.  Then, readjudicate the issue on appeal, to include consideration of whether a total rating based on individual unemployability due to the lower back disability is warranted and consideration of whether the claim should be referred to the Director of the VA Compensation Service for extra-schedular consideration.

3.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, provide him and his representative with a supplemental statement of the case.

4.  In addition, if the benefit sought on appeal is not granted to the Veteran's satisfaction, arrange for him to be scheduled for a Travel Board hearing at the Detroit, Michigan RO in accordance with docket number of his appeal.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

